 In theMatterofGENERALMACHINERYCORPORATIONandINTTLUNION, UNrrED AUTOMOBILE, AIRCRAFT, AND AGRICULTURAL IMPLE-'MENTWORKERS OF AMERICA, (U. A. W.-C. I.0.)Case No. R-3491AMENDMENT TO DECISION AND DIRECTION, OFELECTIONApril 8, 194:3On March 14, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.1On March 20, 1942, General MachineryCorporation filed with the Board a Motion to Amend Decision andDismiss Petition, and requested permission to argue orally beforethe Board.On-the same date Pattern Makers League of NorthAmerica and International Molders and Foundry Workers Unionof North America each filed with the Board a Motion to Reconsiderand Modify Decision and Direction of Election of March 14, 1942.On March 23, 1942, and on April 6, 1942, respectively, the Boardissued and duly served on all parties a notice and amended notice,setting oral argument.Since said oral argument is to be held on April 16, 1942, at a timesubsequent to the expiration of the 30 days within which the electionwas directed to be held, the Board hereby amends the Decision andDirection of Election issued on March 14, 1942, by striking therefromthe words "not later than thirty (30) days from the date of thisDirection" and substituting therefor the words "not later than sixty(60) days from the date of this Direction."-139 N. L. R. B '77940 N. L it B, No 46.284 In the Matter of GENERAL MACHINERY CORPORATIONandINTL. UNION,UNITEDAUTOMOBILE,AIRCRAFT, ANDAGRICULTURALIMPLEMENTWORKERS OF AMERICA,(U. A. W.-C. I.0.)CaseNo. R-3491SUPPLEMENTAL DECISIONANDSECOND AMENDMENT TO DIRECTION OF ELECTIONMay 2, 192On March 14, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'On'March 20, 1942, Pattern MakersLeague of North America, herein called the Pattern Makers, andInternational Moulders and Foundry Workers Union of North Amer-ica, herein called the Moulders, filed separate motions to reconsiderthe Decision and Direction of Election.On the same day GeneralMachinery Corporation,' herein called the Company, filed a motion toamend the Decision and dismiss the petition and requested oral argu-ment.Pursuant to notice, a hearing for the purpose of oral argumentwas held before Ithe Board on April 16, 1942, in Washington, D. C.The,Company, International Union, United Automobile, Aircraft,herein called the U. A. W.; International Association of Machinists,.herein called the I. A. M.; the Pattern Makers; and the Moulders,were represented by counsel and participated in the argument.In our Decision of March 14, 1942, we found that an industrial,unit, composed of all` production and maintenance 'employees of theCompany,. including pattern makers. and foundry workers, constituteda unit appropriate for the purposes of collective bargaining.TheI.A. M. and the Company had so contended at the hearing. Al-though the U. A. W. had petitioi ed for a unit of production andmaintenance employees, excluding pattern makers and foundry work-ers, in its: brief the U. A. W. indicated that it desired' an' election in139 N. L R B 779 On April 8, 1942,the Board issued an Amendment to Decision andDirection of Election.40 140N.L:R B,No:46a.285I 286DECISIONSOF NATIONALLABOR RELATIONS BOARDShe industrial unit in the event the Board found that the unit de-scribed in the petition was inappropriate.The Pattern Makers wasrepresented by counsel at the hearing,who stated,in part, that thePattern Makers was present to"lend moral support" to the I. A. M.;theMoulders was not so represented,but the chairman of its shopcommittee testified on behalf of the I. A. M. and stated that the posi-tion of the Moulders was the same is, that of the I.A. M.; i. e., that anindustrial,unit was appropriate.At no time during the hearing didthe representative of the Pattern Makers or the official of the Mouldersindicate-that their,organizations were not in agreement with theindustrial unit contentions which were vigorously urged- by theI.A. M. Upon this state of the record, the Board concluded that theappropriate unit, which seemed to meet the desires of all interestedparties, should include pattern makers and foundry workers,and ac-cordingly we directed an election in the industrial unit and placedthe three unions affiliated with the American Federation of Laborupon the ballot in oppositionto the U. A. W.It is clear,however, from the motions to reconsider,filed followingthe issuance of our Decision,and from the oral argument,that theI.A. M. was not authorized to represent to the Board that the Pat-ternMakers and the Moulders desired an industrial unit.Both or-ganizations contend that they understood from the petition filed by theU. A., W. that they were not affected by the proceeding and that, there-fore, they took no official position on the unit question and had notauthorized the I.A. M. to speak for them. The International presi-dents of both organizations stated at the oral argument that theywere opposed to our placing their organizations on the ballot with theI.A. M:,, as affiliates of the A. F. of L.,for the purpose of an electionin an industrial unit.At the oral argument,counsel for the I. A. M.stated 'that the I.A. M. had not attempted to represent the PatternMakers and Moulders and that it urged the appropriateness of -anindustrial unit primarily in an effort to',obtain dismissal of .theU. A. W.'s petition. ,'As we pointed out in our Decision,collective bargaining in theCompany's plant appeared to have been conducted through a WorksCouncil composed of representatives of the three A. F. of L. affiliatesand all matters except wages had' been settled with this group priorto the execution of separate contracts with the constituent organiza-tions.Relying upon the. apparent submergence of the individualorganizations insofar as virtually,allmatters of collective bargainingwere concerned,we concluded that the circumstance of individual andseparate contracts resulting from the negotiations was not significant:Upon a reexamination of the record in the light of the representationsmade at the oral argument;it is clear that the I.A. M. was not author- GENERAL MACHINERY CORPORATION287ized to speak for the Pattern Makers and Moulders and that any col-laboration of the A. F. of L. affiliates in collective bargaining was forthe purpose of convenience and was not intended to supplant theautonomous organizationsby a WorksCouncil or any ether repre-,sentative group.^In -view of these circumstances,and sincethe U. A.W. petitioned for an election in a unit excluding pattern makers andfoundry workers,we shall accordingly amend our Decision and Direc-tion of Election to exclude pattern makers and foundry workers fromthe unit.The Board hereby orders that the last paragraph of Section V ofthe Decision be stricken and that the following paragraph be sub-stituted theref or:%We find that all production and maintenance employees ofthe Company,excluding pattern makers,foundry workers, of-fice employees,supervisors,foremen, and any person having thepower to hire and discharge,constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insureto employees the full benefit oftheir rightto self-organizationand to collective bargaining and otherwise will effectuate the pol-icies of the Act.and that paragraph 2 of the Conclusions of Law- be stricken and thefollowing substituted therefor :2.All production and maintenance employees of the Company,excluding pattern makers, foundry workers, office employees, su-pervisors, foremen, and any person having the power to hire anddischarge, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act..The Board hereby amends the Direction of Election, as amended,by striking therefrom the words "office and administrative workers,persons having the right to hire and discharge" and substituting there-for the words "pattern makers, foundry workers, office employees,supervisors, foremen, and any person having the power to,hire anddischarge"; and by striking therefrom the words "and Pattern MakersLeague of North America, and International Moulders and FoundryWorkers Union, Local 68, all." In the Matter of GENERAL MACHINERYCORPORATIONandINTL. UNION,UNITED 'AUTOMOBILE, AIRCRAFT, AND AGRICULTURALIMPLEMENTWORKERS OFAMERICA, (U. A. W.-C. I. 0.)Case No. R-3491THIRD AMENDMENT TO DIRECTION OF ELECTIONMay 10,1942On March 14,1942, the National Labor Relations Board, herein,called the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.,On April 8, 1942, the Board issued anAmendment to Decision and Direction of Election,2and on May 2,1942,issued a supplemental Decision and Second Amendment to Direction.of Election.3The Board,having been advised by the Regional Direc-tor that further time within which to hold the election is necessary andthat all parties hale agreed that eligibility to vote should be deter-mined by reference to the pay roll for the period ending May 2, X912,hereby amends its Direction of Election,as amended,by striking there-from the words"not later than sixty(60) days from the date of thisDirection"and substituting therefor the words"not later than seventy(70) days from the date of this Direction,"and by striking therefromthe words"during the pay-roll period immediately preceding the date.of this Direction"and substituting therefor the words"during thepay-roll period ending May 2, 1942."139 N L R B 779a 40 N L. R B 2848 40 N L R B 2S5'-40 N. L R B, No.4Gb.288